REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment of 9/28/2020.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner's amendment is based on the applicant reply (3/26/2019) of response to restriction requirement of 2/8/2019 (election without traverse). The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 12-20 (canceled).

Allowable Subject Matter
Claims 1-5 and 9-11 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20130242228 of Park et al and US 20140313691 of Kaida et al.

Regarding Claim 1, Park teaches a display device comprising: a first substrate; a pixel disposed on the first substrate and including first, second and third sub-pixel electrodes adjacent to each other; a second substrate spaced from the first substrate; a color conversion layer disposed on the second substrate, the color conversion layer including a first wavelength conversion layer overlapping with the first sub pixel electrode and a second wavelength conversion layer overlapping with the second sub pixel electrode; a transmissive layer including a first sub-transmissive layer overlapping with the third sub-pixel electrode and a second sub-transmissive layer disposed between the first wavelength conversion layer and the second wavelength conversion layer; an inorganic polarization layer and a planarization layer disposed on the color conversion layer and the transmissive layer, wherein the first wavelength conversion layer, the second wavelength conversion layer, the first subs-transmissive layer, and the second sub-transmissive layer are disposed between the second substrate and the planarization layer. Kaida teaches a display device comprising: a first substrate, a pixel disposed on the first substrate and including first, second and third sub-pixel electrodes adjacent to each other, a second substrate spaced from the first substrate, a color conversion layer disposed on the second substrate, the color conversion layer including a first wavelength conversion layer overlapping with the first sub pixel electrode and a second wavelength conversion layer overlapping with the second sub pixel electrode, a 

But none of them teaches that wherein the first sub-transmissive layer and the second sub-transmissive layer directly contact the planarization layer; and wherein the first wavelength conversion layer, the second wavelength conversion layer, the first sub-transmissive layer, and the second sub-transmissive layer directly contact the inorganic layer.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a display device comprising:
wherein the first sub-transmissive layer and the second sub-transmissive layer directly contact the planarization layer; and 
wherein the first wavelength conversion layer, the second wavelength conversion layer, the first sub-transmissive layer, and the second sub-transmissive layer directly contact the inorganic layer,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-5 and 9-11 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872